F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                           MAY 26 2000
                                    TENTH CIRCUIT
                                                                        PATRICK FISHER
                                                                                  Clerk

 UNITED STATES OF AMERICA,

           Plaintiff-Appellee,
 v.                                                       No. 99-2360
 ARMANDO LOZOYA,                                    (D.C. No. CR-98-150-JP)
                                                           (D.N.M.)
      Defendant,
 ______________________

 RANDY S. GOMEZ,

           Movant-Appellant.


                                 ORDER AND JUDGMENT       *




Before SEYMOUR , Chief Judge, EBEL and BRISCOE, Circuit Judges.


       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.    See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.



       This order and judgment is not binding precedent, except under the
       *

doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Randy Gomez appeals the district court’s denial of his motion for

reconsideration of a bond forfeiture order. We exercise jurisdiction pursuant to

28 U.S.C. § 1291 and affirm.

                                         I.

      Armando Lozoya was arrested on February 15, 1998, and charged with

conspiracy to possess with intent to distribute more than 1,000 kilograms of

marijuana. The district court ordered Lozoya released pending trial, provided that

a $25,000 corporate surety bond was executed for Lozoya by Gomez as a solvent

surety. The release order also restricted Lozoya’s travel to his county of

residence and required that he submit to an electronic monitoring program. On

October 30, 1998, Lozoya entered a plea of guilty.

      Lozoya failed to appear for sentencing on March 30, 1999. The

government filed a motion for forfeiture of the bond and the district court ordered

Gomez to show cause why the bond should not be forfeited. On July 6, 1999, the

court ordered forfeiture of the bond to the government and entered judgment

against Lozoya and Gomez in the amount of $25,000. Gomez filed a motion to

reconsider, arguing the court failed to comply with 18 U.S.C. § 3143 and failed

to give him notice of the court’s intention to modify Lozoya’s conditions of

release. The motion was denied. On August 17, 1999, Gomez filed a second

motion to reconsider and to supplement the record. He again argued the court


                                          2
failed to comply with § 3143 and failed to give him notice, and requested that the

court consider transcripts of the plea and sentencing hearings. The court denied

the motion, concluding that “[b]ecause the bond had not been exonerated, the

surety’s obligation to the court is still in effect.” Record, tab 378. On September

20, 1999, Gomez filed a motion to remit the bond, raising the same arguments.

The court denied the motion.

                                          II.

      This court reviews the district court’s decision denying remission for abuse

of discretion. United States v. Lacey , 982 F.2d 410, 413 (10th Cir. 1992).

      Gomez argues the district court violated 18 U.S.C. § 3143(a)(2) by not

detaining Lozoya pending imposition of sentence after he pleaded guilty.

      The judicial officer shall order that a person who has been found
      guilty of an offense described in subparagraph (A), (B), or (C) of
      subsection (f)(1) of section 3142 and is awaiting imposition or
      execution of sentence be detained unless –
             (A)(i) the judicial officer finds there is a substantial likelihood
      that a motion for acquittal or new trial will be granted; or
             (ii) an attorney for the Government has recommended that no
      sentence of imprisonment be imposed on the person; and
             (B) the judicial officer finds by clear and convincing evidence
      that the person is not likely to flee or pose a danger to any other
      person or the community.

18 U.S.C. § 3143(a)(2). The transcript of Lozoya’s plea hearing is not a part of

the record, but the government admits that the district court did not make any of

the required findings. However, even if the district court failed to comply with


                                          3
§ 3143(a)(2), Gomez has not shown how that relieves him of his obligations

under the bond. The bond stated that “this is a continuing bond (including any

proceeding on appeal or review) which shall continue until such time as the

undersigned are exonerated.” Record, tab 11. An appearance bond should be

strictly construed in accord with its own terms.    United States v. Dudley , 62 F.3d

1275, 1277 (10th Cir. 1995).

       Gomez also argues that after Lozoya was released on bond, the district

court changed the terms and conditions of his release, without notice to Gomez,

“by allowing [Lozoya] to travel to Disneyland in California and by removing

[Lozoya] from electronic monitoring.” Aplt. Br. at 2. This information is not

contained in the record on appeal. Gomez argues he should have been notified

and given an opportunity to appear to address any proposed changes in Lozoya’s

conditions of release. Gomez fails to show how this alleged lack of notice would

relieve him of his obligation on the bond. “A surety is not relieved of its

obligation on a bond by a modification of bail conditions unless the    government

has materially increased the surety’s risk without notice to and consent of the

surety.” United States v. Gambino , 17 F.3d 572, 574 (2d Cir. 1994) (emphasis

added). Gomez has not shown that the government materially increased Gomez’

risk. It is the surety’s contractual obligation to insure the defendant’s presence in

court. United States v. Marquez , 564 F.2d 379, 380 (10th Cir. 1977). Further,


                                             4
the bond did not require that the government notify Gomez of proceedings.     See

United States v. Craft , 763 F.2d 402, 405 (11th Cir. 1985) (holding that when

bond did not require the government to give the surety notice of bond

modification proceedings, the surety was not relieved from forfeiture simply

because it was not given separate notice of the proceedings).

      In the context of a Rule 46(e)(4) motion to remit, the court considers the

following non-exclusive factors to determine whether a bond should be forfeited:

“the willfulness of defendant’s breach, any explanation or mitigating

circumstances, whether the sureties were professionals or defendant’s friends and

family members, the participation of the sureties in apprehending defendant, the

appropriateness of the bond amount, and the cost, inconvenience or prejudice to

the government.”   Lacey , 982 F.2d at 413. Gomez was a professional surety and

was presumed to know the risks inherent in posting bonds. He does not argue

that he attempted to apprehend Lozoya or that the bond amount was

inappropriate. The district court did not err in ordering forfeiture of the bond.




                                          5
                                      III.

      The order of the district court is AFFIRMED. The mandate shall issue

forthwith.

                                             Entered for the Court

                                             Mary Beck Briscoe
                                             Circuit Judge




                                       6